 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     MICHAEL T. HOUCHIN (SBN 305541)
 3   mike@consumersadvocates.com
     LILACH HALPERIN (SBN 323202)
 4   lilach@consumersadvocates.com
     651 Arroyo Drive
 5   San Diego, CA 92103
     Telephone: (619) 696-9006
 6   Facsimile: (619) 564-6665
 7   LAW OFFICE OF ROBERT L. TEEL
 8   ROBERT L. TEEL (SBN 127081)
     lawoffice@rlteel.com
 9   1425 Broadway, Mail Code: 20-6690
     Seattle, Washington 98122
10   Telephone: (866) 833-5529
     Facsimile: (855) 609-6911
11   Attorneys for Plaintiff and the Proposed Classes
12                        UNITED STATES DISTRICT COURT
13                      SOUTHERN DISTRICT OF CALIFORNIA
14
15   TODD HALL, individually and on behalf Case No. 3:19-cv-01715-JLS-AHG
     of all others similarly situated,
16
17                      Plaintiff,             MEMORANDUM OF POINTS AND
18                                             AUTHORITIES IN SUPPORT OF
     v.                                        PLAINTIFF’S MOTION FOR
19                                             LEAVE TO AMEND COMPLAINT
20   MARRIOTT INTERNATIONAL, INC.,
     a Delaware corporation;                   Date: January 21, 2021
21                                             Time: 1:30 p.m.
22                      Defendant.             Ctrm: 4D
                                               Judge: Hon. Janis L. Sammartino
23
24
25
26
27
28


                Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION
                                                       FOR LEAVE TO AMEND COMPLAINT
 1                                  I.   INTRODUCTION
 2         Through this motion, Plaintiff Todd Hall (“Plaintiff”) seeks leave to file a
 3   Second Amended Complaint (“SAC”) pursuant to Federal Rule of Civil Procedure
 4   15(a) and the Court’s November 6, 2020 Scheduling Order. Dkt. No. 40. Plaintiff’s
 5   proposed SAC, attached as Exhibit 1 to the concurrently filed Declaration of Ronald
 6   A. Marron (“Marron Decl.”), adds three additional plaintiffs and proposed class
 7   representatives to this action and makes additional minor changes. For the reasons
 8   set forth below, Plaintiff’s Motion should be granted.
 9                         II.   PROCEDURAL BACKGROUND
10         This action was filed on September 9, 2019. Dkt. No. 1. On November 22,
11   2019, Plaintiff filed the operative First Amended Complaint (“FAC”). Dkt. No. 15.
12         Plaintiff’s FAC concerns Defendant’s deceptive advertising of its hotel rooms
13   and services. Specifically, Defendant misleadingly advertises a low-quoted room
14   rate, which baits consumers into believing they are getting a bargain. However,
15   Defendant then hides and disguises a portion of the hotel room’s daily rate from
16   consumers by adding charges at various times during the vending process. Marriott
17   often calls the hidden portion of the room rate a number of terms, including a “resort
18   fee,” “amenity fee,” or “destination fee.” FAC ¶ 5. “In some instances, these resort
19   fees cover costs, such as parking or wi-fi service, that Marriott advertises it provides
20   as free or complimentary or, alternatively, requires hotel guests to pay for separately,
21   even though Marriott has required them to pay the resort fee.” Id. “[W]hen a
22   consumer books online, he or she cannot tell what is included in the room rate, what
23   is included in the ‘fee,’ what is truly ‘free’ or complimentary, and what he or she
24   will be separately charged for upon arrival and/or at checkout, and by then it is too
25   late to make an informed consumer choice.” Id.
26         Plaintiff Todd Hall “has stayed at over 45 Marriott hotels and resorts during
27   the Class Period.” FAC ¶ 52. “Plaintiff purchased hotel rooms from Defendant in
28   reliance on the false and deceptive bargain and bait advertising and without
                                         -1-
             Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION
                                                    FOR LEAVE TO AMEND COMPLAINT
 1   knowledge of the true amount being charged based on Defendant’s deceptive
 2   advertising and buried resort fees, including amounts included under the ‘USD
 3   Taxes and fees’ category.” FAC ¶ 56. “Because Plaintiff reasonably assumed that
 4   the hotel reservations would conform to the advertised price and be free of unlawful
 5   or hidden charges, when they were not, he did not receive the benefit of his
 6   purchase.” FAC ¶ 58. “Plaintiff would not have reserved the hotel room, and would
 7   not have paid as much as he had for a hotel room in the absence of Defendant’s
 8   misrepresentations and omissions.” FAC ¶ 59.
 9         Plaintiff alleges that Defendant has violated California’s Consumers Legal
10   Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”), California’s Unfair
11   Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”), California’s
12   False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq. (“FAL”), and
13   Plaintiff brings further causes of action for unjust enrichment/quasi-contract;
14   negligent and intentional misrepresentation; and concealment/non-disclosure.
15   Plaintiff seeks to represent a class defined as “[a]ll U.S. citizens who reserved or
16   booked a Marriott owned or franchised hotel room and stayed in any such room for
17   overnight accommodation and were charged an amount therefore that was higher
18   than the room rate quoted or advertised per day plus government imposed taxes …
19   on or after January 1, 2012 and until the Class is certified, for personal use and not
20   for resale…” FAC ¶ 64. Plaintiff also seeks to represent a California sub-class of
21   consumers. FAC ¶ 65.
22         On January 10, 2020, Defendant filed a Motion to Dismiss Plaintiff’s First
23   Amended Complaint. On August 14, 2020, the Court denied Defendant’s Motion to
24   Dismiss in its entirety. Dkt. No. 31. On November 6, 2020, the Court entered a
25   Scheduling Order Setting Discovery Deadlines and Class Certification Motion
26   Deadline. Dkt. No. 40. In the Scheduling Order, the Court set December 8, 2020 as
27   the deadline to file “[a]ny motion to join other parties, amend the pleadings, or file
28   additional pleadings.” Dkt. No. 40 at ¶ 1.
                                         -2-
             Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION
                                                    FOR LEAVE TO AMEND COMPLAINT
 1                                   III.   ARGUMENT
 2                Leave to Amend Is Freely Granted
 3         Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading
 4   “shall be freely given when justice so requires.” The United States Supreme Court
 5   and the Ninth Circuit have repeatedly reaffirmed that leave to amend is to be granted
 6   with “extreme liberality.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th
 7   Cir. 1987) (citation omitted); see, e.g., Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct.
 8   227, 230 (1962) (leave to amend should be freely given); Eminence Capital, LLC v.
 9   Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (“Absent prejudice, or a strong
10   showing of any of the remaining Foman factors, there exists a presumption under
11   Rule 15(a) in favor of granting leave to amend.”) (emphasis in original); United
12   States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) (courts should be guided by policy
13   favoring decisions on the merits “rather than on the pleadings or technicalities”);
14   Cooper Development Co. v. Employers Insurance of Wausau, 765 F. Supp. 1429,
15   1432 (N.D. Cal. 1991) (courts have been “quite liberal” in granting leave to amend);
16   Building Service Employees Pension Trust v. Horsemen's Quarter Horse Racing
17   Association, 98 F.R.D. 458, 459 (N.D. Cal. 1983) (same).
18          The primary factors relied upon by the Supreme Court and the Ninth Circuit
19   in denying a motion for leave to amend are “bad faith, undue delay, prejudice to the
20   opposing party, and futility of amendment.” DCD Programs, 833 F.2d at 186. None
21   of these factors are present here and leave to amend should be granted.
22                Amendment Should be Permitted
23         Plaintiff’s Motion for Leave to Amend is timely and should be allowed. In its
24   Scheduling Order, this Court set December 8, 2020 as the deadline to file “[a]ny
25   motion to join other parties, amend the pleadings, or file additional pleadings.” Dkt.
26   No. 40 at ¶ 1. This motion is being filed within that deadline. Furthermore, Plaintiff
27   falls well within the liberal standard for freely allowing amendment of pleadings.
28   See Foman, 371 U.S. at 182 (“In the absence of . . . undue delay, bad faith or dilatory
                                         -3-
             Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION
                                                    FOR LEAVE TO AMEND COMPLAINT
 1   motive on the part of the movant… undue prejudice to the opposing party by virtue
 2   of allowance of the amendment…the leave sought should, as the rules require, be
 3   ‘freely given.’”).
 4         There is no prejudice to Defendant here. The proposed Second Amended
 5   Complaint adds three additional plaintiffs and proposed class representatives. SAC
 6   ¶¶ 66-95. The proposed Second Amended Complaint also clarifies that the proposed
 7   California class includes “[a]ll persons who reserved or booked a Marriott owned or
 8   franchised hotel room in California…” SAC ¶ 98; see also Marron Decl., ¶ 3 & Ex.
 9   2 at ¶ 98 (showing redline changes to the California class definition).1 Lastly, the
10   proposed Second Amended Complaint adds a claim for damages under the CLRA
11   and alleges that Plaintiff “sent a written pre-suit demand via certified mail to
12   Defendant in compliance with California Civil Code Section 1782” and that “[m]ore
13   than thirty days have passed since Plaintiff Todd Hall sent his written demand letter
14   and Defendant has failed to take the corrective action described in Plaintiff Hall’s
15   letter.” SAC ¶ 128. Courts routinely permit Plaintiffs to add a claim for damages
16   under the CLRA after a demand letter is sent pursuant to California Civil Code
17   Section 1782. See Keilholtz v. Superior Fireplace Co., 2009 WL 839076, at *7 (N.D.
18   Cal. Mar. 30, 2009) (Plaintiffs “may move to amend their complaint to include a
19   request for damages once they are able to show compliance with California Civil
20   Code § 1782(d) and the thirty-day notice period.”); Corra v. Energizer Holdings,
21   Inc., 962 F. Supp. 2d 1207, 1220–21 (E.D. Cal. 2013) (“Because Defendants have
22   not identified anything technically non-compliant about the notice letters, and the
23   notice letters predated the [amended complaint] by more than thirty days, Plaintiff
24   was entitled to request damages in the [amended complaint], regardless of whether
25   she could have done so in the [original] complaint.”).
26
27   1
       Plaintiff also corrected a minor typographical error in the nationwide class
28   definition and the California class definition by adding the missing word “fees” after
     “government imposed.” Marron Decl., ¶ 3 & Ex. 2 at ¶¶ 97-98.
                                                -4-
                 Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION
                                                        FOR LEAVE TO AMEND COMPLAINT
 1         The addition of three class representatives, a minor change to the California
 2   class definition, and a claim for damages under the CLRA will not prejudice
 3   Defendant. See Henshaw v. Home Depot U.S.A., Inc., 2011 WL 13225065, at *2
 4   (C.D. Cal. July 19, 2011) (“There is no evidence that allowing the Plaintiffs leave to
 5   amend will prejudice Home Depot, as Plaintiffs only seek leave to narrow the class
 6   definition, add additional class representatives, including Mr. Heinzman, and to add
 7   factual detail regarding how Home Depot allegedly failed to pay class members for
 8   accrued, unused vacation time.”); Chu v. Wells Fargo Investments, LLC, 2009 WL
 9   3061974, at *2 (N.D. Cal. Sept. 24, 2009) (granting leave to amend to add three
10   additional class representatives); Palmer v. Stassinos, 236 F.R.D. 460, 464, 466
11   (N.D. Cal. 2006) (granting leave to amend for the purpose of adding plaintiffs);
12   Morgan v. Laborers Pension Trust Fund for N. Cal., 81 F.R.D. 669, 673–675 (N.D.
13   Cal. 1979) (same); Gilliam v. Addicts Rehab. Ctr. Fund, 2006 WL 1049352, at *2
14   (S.D.N.Y. Apr.19, 2006) (“In class actions, plaintiffs may add or modify class
15   representatives during pre-class certification discovery.”). Plaintiff’s proposed
16   Second Amended Complaint does not change the nature of the lawsuit, it does not
17   add additional causes of action, nor is Defendant precluded from seeking discovery
18   in relation to the Second Amended Complaint. The deadline to complete class
19   discovery in this case is not until February 16, 2021. Dkt. No. 40 at ¶ 2. Indeed,
20   Defendant has not yet even served discovery on named Plaintiff Todd Hall. Marron
21   Decl., ¶ 4.
22                                  IV.    CONCLUSION
23         In sum, Plaintiff’s proposed Second Amended Complaint is filed timely and
24   in good faith, contains claims that are identical to those originally asserted and does
25   not prejudice Defendants. Consequently, none of the factors on which courts base
26   denial of motions for leave to amend are present here. Thus, Plaintiff’s motion for
27   leave should be granted.
28
                                         -5-
             Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION
                                                    FOR LEAVE TO AMEND COMPLAINT
 1   DATED: December 8, 2020           /s/ Ronald A. Marron
                                       Ronald A. Marron
 2
 3                                     LAW OFFICES OF RONALD A.
                                       MARRON
 4
                                       RONALD A. MARRON
 5                                     ron@consumersadvocates.com
 6                                     MICHAEL T. HOUCHIN
                                       mike@consumersadvocates.com
 7                                     LILACH HALPERIN
 8                                     lilach@consumersadvocates.com
                                       651 Arroyo Drive
 9                                     San Diego, California 92103
10                                     Telephone: (619) 696-9006
                                       Facsimile: (619) 564-6665
11
12                                     LAW OFFICE OF ROBERT L. TEEL
13                                     ROBERT L. TEEL
                                       lawoffice@rlteel.com
14                                     1425 Broadway, Mail Code: 20-6690
15                                     Seattle, Washington 98122
                                       Telephone: (866) 833-5529
16
                                       Facsimile: (855) 609-6911
17                                     Attorneys for Plaintiff and the Proposed
18                                     Classes

19
20
21
22
23
24
25
26
27
28
                                         -6-
             Hall v. Marriott International, Inc., Case No. 3:19-cv-01715-JLS-AHG
       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION
                                                    FOR LEAVE TO AMEND COMPLAINT
